Case 2:19-cr-00642-VAP Document 223 Filed 11/04/20 Page 1 of 2 Page ID #:4221




  1                                                                         FILED
                                                                  CLERK, U.S. DISTRICT COURT


  2                                                                  NOV. 4, 2020
  3                                                             CENTRAL DISTRICT OF CALIFORNIA
                                                                              CC
                                                                  BY: ___________________ DEPUTY
  4
  5
  6
  7
  8
  9                           UNITED STATES DISTRICT COURT
 10                       CENTRAL DISTRICT OF CALIFORNIA
 11
 12 UNITED STATES OF AMERICA,                 Case No. LACR19-00642-VAP
                                              Case No. LACR20-00155-VAP
 13              Plaintiff,
 14        vs.                                ORDER ON DEFENDANT’S
                                              EX PARTE APPLICATION
 15 IMAAD SHAH ZUBERI,                        FOR ORDER SEALING
                                              DOCUMENTS
 16              Defendant.
                                              [UNDER SEAL]
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28                                              Case No. LACR19-00642-VAP; LACR-20-00155-VAP
      ORDER ON DEFENDANT’S EX PARTE APPLICATION FOR ORDER SEALING DOCUMENTS
Case 2:19-cr-00642-VAP Document 223 Filed 11/04/20 Page 2 of 2 Page ID #:4222




  1         For the reasons stated in Defendant Imaad Shah Zuberi’s Ex Parte Application
  2 for Order to File Notice of Filing Under Seal, it is hereby ordered that:
  3         (1) the Application;
  4         (2) Under Seal Filing; and
  5         (3) this [Proposed] Order on Defendant’s Ex Parte Application for Order
  6         Sealing Documents
  7 shall be filed under seal until further order of this Court.
  8
  9   Dated: November 4, 2020
 10                                              HONORABLE
                                                 HON
                                                   NORABLE VIRGINIA A. PPHILLIPS
                                                                         HI
                                                 UNITED STATES DISTRICT
                                                                      T JUDGE
                                                                        JUD
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                 Case No. LACR19-00642-VAP; LACR-20-00155-VAP
      ORDER ON DEFENDANT’S EX PARTE APPLICATION FOR ORDER SEALING DOCUMENTS
